Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 4, 1993, which denied plaintiff’s motion to extend the duration of notices of pendency pursuant to CPLR 6513, unanimously affirmed, without costs.
We agree with the IAS Court that under the plain and unambiguous terms of the subject mortgage, the lien for "Additional Satisfaction Consideration” was to expire upon the passage of seven years from the date of repayment of the principal balance of the loan. The passage of such seven-year period being undisputed, the IAS Court properly found that plaintiff failed to establish good cause to extend the duration of notices of pendency against property that was no longer subject to the claimed lien. The result we reach is not in conflict with our previous order reinstating the notice of pendency, which did so without regard to whether the mortgage was soon to expire by its own terms (190 AD2d 64). Concur — Sullivan, J. P., Rosenberger, Kupferman and Ross, JJ.